Case: 4:19-cr-00895-SNLJ-NCC Doc. #: 4 Filed: 10/25/19 Page: 1 of 3 PageID #: 7



                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

UNITED STATES OF AMERICA,                             )
                                                      )
                       Plaintiff,                     )
                                                      )       No. 4:19-CR-00895-SNLJ-NCC
vs.                                                   )
                                                      )
KEVIN MOORE,                                          )
                                                      )
                       Defendant.                     )

                          MOTION FOR PRETRIAL DETENTION

       Comes now the United States of America, by and through its Attorneys, Jeffrey B.

Jensen, United States Attorney for the Eastern District of Missouri, and Jason Dunkel, Assistant

United States Attorneys for said District, and moves the Court to order Defendant detained

pending trial, and further requests that a detention hearing be held three (3) days from the date of

Defendant's initial appearance before the United States Magistrate pursuant to Title 18, United

States Code, Section 3141, et seq.

      As and for its grounds, the United States of America states as follows:

       1.      Defendant is charged with interfering with commerce by robbery, in violation of

Title 18, United States Code, Section 1951, and possessing a firearm in furtherance of a crime of

violence, in violation of Title 18, United States Code, Section 924(c).

       2.      On August 28, 2019, Kevin Moore entered the Behrmann’s Tavern in St. Louis

City, armed with a semi-automatic rifle. Moore proceeded to direct the patrons and bartender to

the ground and demanded their property. During the course of the robbery, he pointed the rifle

directly at most of the victims, even prodding the barrel into at least one victim’s ribcage.

Government Exhibit 1. Moore proceeded to rob three patrons of their cash. He robbed the

bartender of his cellular phone. He ordered the bartender to open the cash register and bag up
Case: 4:19-cr-00895-SNLJ-NCC Doc. #: 4 Filed: 10/25/19 Page: 2 of 3 PageID #: 8



the money therein.

       3.      Moore later confessed to being the individual depicted in Government Exhibit 1

robbing Behrmann’s Tavern.

       4.      As will be detailed in the Pretrial Services Report, Moore has previous

convictions for crimes of violence, including robbery and attempted robbery.

       5.      Pursuant to Title 18, United States Code, Section 3142(g),

               (a)    the nature and circumstances of the offense charged;

               (b)    the weight of the evidence against defendant;

               (c)    the defendant’s history and characteristics; and

               (d)    the nature and seriousness of the danger to any person or the community

                      that would be posed by defendant’s release,

warrant defendant’s detention pending trial.

       6.      There is a serious risk that the defendant will flee.

       7.      Accordingly, a rebuttable presumption arises pursuant to Title 18, United States

Code, Section 3142(e)(3) that there are no conditions or combination of conditions which will

reasonably assure the appearance of the defendant as required, and the safety of any other person

and the community.
Case: 4:19-cr-00895-SNLJ-NCC Doc. #: 4 Filed: 10/25/19 Page: 3 of 3 PageID #: 9



WHEREFORE, as there are no conditions or combination of conditions that will reasonably

assure defendant’s appearance as required and the safety of any other person and the community,

the Government requests this Court to order Defendant detained prior to trial, and further to

order a detention hearing three (3) days from the date of Defendant's initial appearance.



                                                     Respectfully submitted,

                                                     JEFFREY B. JENSEN
                                                     United States Attorney

                                                     _ s/Jason S. Dunkel
                                                     JASON S. DUNKEL, #65886MO
                                                     Assistant United States Attorney
                                                     Thomas F. Eagleton Courthouse
                                                     111 South Tenth Street, 20th Floor
                                                     St. Louis, Missouri 63102
                                                     (314) 539-2200
